Citation Nr: 0910734	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  08-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In December 2005, the appellant filed a claim of entitlement 
to service connection for bilateral tinnitus, which was 
denied by a March 2006 rating decision.  The appellant 
submitted a notice of disagreement in February 2007.  A 
statement of the case was issued in April 2008, but the 
appellant did not file a substantive appeal.  Thus, the 
appellant's appeal for entitlement to service connection for 
bilateral tinnitus was not perfected.  See 38 C.F.R. 
§ 20.302(b)(2008).

The issue of right ear hearing loss is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.

FINDINGS OF FACT

1.  Left ear hearing impairment was noted upon the 
appellant's entrance into active service.

2.  The medical evidence of record demonstrates that left 
hearing loss was not aggravated during active service.


CONCLUSION OF LAW

The appellant's preexisting left ear hearing loss was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. at 473.  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in January 2006, advised the appellant of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the appellant was 
not provided with timely notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the appellant's claim for service 
connection.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
identified VA and private treatment records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  With respect to the appellant's 
service connection claim for left ear hearing loss, the RO 
did not provide the appellant with an audiological 
examination.  Such development is only necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  In this case, however, there exists no 
competent evidence of record associating the appellant's 
current left ear hearing loss with an inservice event, 
injury, or disease.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the appellant served on active duty from 
January 1968 to September 1969.  His report of separation, 
Form DD 214, listed his inservice specialty as an Aircraft 
Mechanic.  Herein, the appellant is seeking service 
connection for left ear hearing loss.  He attributes this 
condition to inservice acoustic trauma. 

Upon entering active duty service in January 1968, the 
appellant underwent an examination.  During this examination, 
audiological testing was administered revealing puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
10
15
LEFT
0
0
0
50
50

The appellant was also examined the following day, which 
revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
50

On the resulting entrance examination report, the appellant 
was noted as having a "hearing deficit," but that he was 
qualified for induction and/or enlistment into active 
service.  No contemporaneous speech recognition testing was 
performed.

In April 1968, the appellant underwent further audiological 
testing.  The resulting audiogram showed puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
5
LEFT
0
5
10
15
25

The appellant's condition was diagnosed as sensorineural 
hearing loss of the left ear and he was prohibited from 
"duty involving exposure to prolonged loud noise."

Upon separation from active service, in September 1969, the 
appellant underwent audiological evaluation.  The test 
revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
-
15
LEFT
15
15
5
-
5

No contemporaneous speech recognition testing was performed 
and no diagnosis was provided.

In a treatment report dated in December 2005, the appellant 
reported that he "can't hear too good out of [his] left 
ear," and that he had filed a claim of entitlement to 
service connection for left ear hearing loss.  "Hearing 
loss, left ear" is listed on the treatment report as one of 
the appellant's conditions.  However, the treatment report 
does not indicate that any diagnostic, etiological, or 
audiographic testing was accomplished.

The evidence of record also includes an audiogram dated in 
April 2008; however, the Board finds that this audiogram is 
not probative for VA purposes.  The results considered in 
evaluating hearing loss were charted, but not stated 
numerically.  Accordingly, the April 2008 audiogram cannot be 
considered, as it fails to provide the specific information 
necessary and consistent with the regulations pertinent to 
hearing acuity evaluations under 38 C.F.R. § 4.85 (a).  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that VA 
may not interpret graphical representations of audiometric 
data).

An appellant who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. §§ 1111, 1137.

As noted in the decision of the United States Court of 
Appeals for the Federal Circuit, Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):

. . . if a preexisting disorder is noted 
upon entry into service, the [appellant] 
cannot bring a claim for service 
connection for that disorder, but the 
[appellant] may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
[appellant] to establish aggravation. 
See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural 
progress of the disease." 38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

In the present case, the appellant's left ear hearing loss 
was noted upon entrance into active duty service.  Thus, the 
appellant cannot bring a service connection claim for left 
ear hearing loss based on inservice incurrence.  38 U.S.C.A. 
§§ 1111, 1137; Wagner, 370 F.3d at 1096.  Moreover, service 
connection for left ear hearing loss based on aggravation 
during the appellant's active service is not warranted.  
38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

As noted above, following the audiological testing upon his 
entrance into active service, the appellant's underwent 
audiological testing on two separate occasions while on 
active duty.  The first occasion was in April 1968, and, 
although his condition was diagnosed as sensorineural hearing 
loss of the left ear, the resulting audiogram demonstrated 
that the appellant's hearing had improved since entering 
active service.  The second occasion was during the 
appellant's separation examination in September 1969.  The 
resulting audiogram demonstrated that the appellant's hearing 
impairment continued to resolve over the course of his active 
service, improving more since the April 1968 test.  Thus, the 
Board finds that the appellant's left ear hearing impairment 
was not aggravated during this active service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.385; Wagner, 370 F.3d at 1096.

As such, the Board finds that the appellant's claim of 
entitlement to service connection for hearing loss, left ear, 
is not warranted.  38 U.S.C.A. §§ 1111, 1137, 1153; 38 C.F.R. 
§ 3.385.


ORDER

Service connection for hearing loss, left ear, is denied.


REMAND

Herein, the appellant is seeking service connection for right 
ear hearing loss.  He attributes this condition to his 
inservice exposure to acoustic trauma.

While the appellant's service treatment records revealed no 
complaints of or treatment for right ear hearing loss, the 
evidence did indicate an upward shift in right ear decibel 
thresholds over the course of his active service.  The Court 
of Appeals for Veterans' Claims has held that if hearing 
loss, as defined by 38 C.F.R. § 3.385, is not shown in 
service or at separation from service, service connection can 
be established if medical evidence shows that it is actually 
due to incidents during service.  As such, if competent 
medical evidence of record demonstrates (a) acoustic trauma 
due to significant noise exposure in service and audiometric 
test results reflecting an upward shift in tested thresholds 
in service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing that produced findings meeting the 
requirements of 38 C.F.R. § 3.385,  VA must then determine, 
if possible, whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The post-service evidence of record included an April 2008 
audiogram; however, as found above, this audiogram cannot be 
considered, as it fails to provide the specific information 
necessary and consistent with the regulations pertinent to 
hearing acuity evaluations under 38 C.F.R. § 4.85 (a).  See 
Kelly, 7 Vet. App. at 474.  Under these circumstances, an 
additional medical opinion is necessary in this matter.  See 
McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the appellant 
an appropriate VA examination to 
determine the etiology of any right ear 
hearing loss found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The appellant's 
entire claims file and this remand must 
be made available and reviewed by an 
appropriate VA examiner.  All testing, 
to include an audiogram, must be 
performed.  The examiner is reminded 
that VA law and regulation does not 
preclude service connection for post-
service hearing loss where hearing was 
within normal limits at the time of 
separation from service.  The examiner 
must record a history of inservice and 
post-service noise exposure.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current right ear hearing 
loss is related to the appellant's 
period of military service, or to any 
incident therein, to include as due to 
noise exposure.  The examiner must 
specifically address the question of 
whether any degree of right ear hearing 
loss began as a result of any in- 
service noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must 
be so stated.  The report prepared must 
be typed.

2.  The RO must notify the appellant 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the appellant 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and his representative.  After the 
appellant and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


